Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS


No. 13-BG-889

IN RE: GRASON JOHN-ALLEN ECKEL,
                      Respondent.
Bar Registration No. 459296                              BDN: 324-10

BEFORE:       Fisher, Associate Judge, and Newman and Farrell, Senior Judges.

                                       ORDER
                               (FILED - August 27, 2015)

        On consideration of the certified order of the Court of Appeals of Maryland
indefinitely suspending respondent from the practice of law in that jurisdiction, see
Attorney Grievance Com’n of Maryland v. Eckel, 115 A.3d 142 (Md. 2015), this
court’s July 1, 2015, order directing respondent to show cause why the functionally
equivalent discipline of an indefinite suspension should not be imposed with
reinstatement subject to a showing of fitness and with the right to seek reinstatement
after five years or reinstatement by the state of Maryland, respondent’s notice that he
does not oppose the imposition of reciprocal discipline, the statement of Bar Counsel
regarding reciprocal discipline, and it appearing that respondent filed an affidavit as
required by D.C. Bar R. XI, §14 (g) on October 2, 2013, it is

       ORDERED that Grason John-Allen Eckel is hereby indefinitely suspended
with reinstatement conditioned on a showing of fitness, nunc pro tunc to October 2,
2013. Respondent may file for reinstatement after five years or after he is reinstated
to practice law in the state of Maryland, whichever occurs first. See In re Sibley, 990
A.2d 483 (D.C. 2010), and In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable
presumption of identical reciprocal discipline applies to all cases in which the
respondent does not participate).

                                      PER CURIAM